NUMBER 13-17-00675-CR

                            COURT OF APPEALS

                     THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG


FLORENTINO AGUILAR JR.,                                                    Appellant,

                                        v.

THE STATE OF TEXAS,                                                        Appellee.


                     On appeal from the 156th District Court
                            of Bee County, Texas.


                         MEMORANDUM OPINION

             Before Justices Benavides, Hinojosa, and Perkes
                 Memorandum Opinion by Justice Perkes

      A jury convicted appellant Florentino Aguilar of possession of a controlled

substance, a second-degree felony, and the trial court sentenced him to twelve years’

imprisonment.   See TEX. HEALTH & SAFETY CODE ANN. § 481.115.           Aguilar’s court-

appointed counsel has filed an Anders brief. See Anders v. California, 386 U.S. 738, 744

(1967). We affirm.
                                   I.     ANDERS BRIEF

         Pursuant to Anders, Aguilar’s court-appointed appellate counsel has filed a brief

and a motion to withdraw with this Court, stating that her review of the record yielded no

grounds of error upon which an appeal can be predicated. See id. Counsel’s brief meets

the requirements of Anders as it presents a professional evaluation demonstrating why

there are no arguable grounds to advance on appeal. See In re Schulman, 252 S.W.3d
403, 407 n.9 (Tex. Crim. App. 2008) (“In Texas, an Anders brief need not specifically

advance ‘arguable’ points of error if counsel finds none, but it must provide record

references to the facts and procedural history and set out pertinent legal authorities.”)

(citing Hawkins v. State, 112 S.W.3d 340, 343–44 (Tex. App.—Corpus Christi–Edinburg

2003, no pet.)); Stafford v. State, 813 S.W.2d 503, 510 n.3 (Tex. Crim. App. 1991).

         In compliance with High v. State, 573 S.W.2d 807, 813 (Tex. Crim. App. [Panel

Op.] 1978), Aguilar’s counsel carefully discussed why, under controlling authority, there

is no reversible error in the trial court’s judgment. Counsel has informed this Court, in

writing, that counsel has: (1) notified Aguilar that counsel has filed an Anders brief and a

motion to withdraw; (2) provided Aguilar with a copy of the Anders brief and motion to

withdraw; (3) informed Aguilar of his rights to review the record and file a pro se response;

and (4) provided Aguilar with a form motion for pro se access to the appellate record with

instructions to file the motion in this Court. See Anders, 386 U.S. at 744; Kelly, 436
S.W.3d at 319; Stafford, 813 S.W.2d at 510 n.3; see also In re Schulman, 252 S.W.3d at

409 n.23. An adequate amount of time has passed, and Aguilar has not filed a pro se

brief.




                                                 2
                                II.    INDEPENDENT REVIEW

       Upon receiving an Anders brief, we must conduct a full examination of all the

proceedings to determine whether the case is wholly frivolous. Penson v. Ohio, 488 U.S.
75, 80 (1988). We may determine the appeal is wholly frivolous and issue an opinion

after reviewing the record and finding no reversible error. Bledsoe v. State, 178 S.W.3d
824, 826–27 (Tex. Crim. App. 2005). Alternatively, if we determine that arguable grounds

for appeal exist, we must remand for the appointment of new counsel to brief those issues.

Id. at 827.

       We have conducted an independent review of the record, including appellate

counsel’s brief, and find no reversible error. See Anders, 386 U.S. at 744; Garner v.

State, 300 S.W.3d 763, 766 (Tex. Crim. App. 2009); Bledsoe, 178 S.W.3d at 826–27. We

agree with counsel that the record presents no arguably meritorious grounds for review,

and the appeal is frivolous. See Garner, 300 S.W.3d at 766; Bledsoe, 178 S.W.3d at 827.

                               III.    MOTION TO WITHDRAW

       ln accordance with Anders, Aguilar’s attorney has asked this Court for permission

to withdraw as counsel. See Anders, 386 U.S. at 744; see also ln re Schulman, 252
S.W.3d at 408 n.17 (citing Jeffery v. State, 903 S.W.2d 776, 779–80 (Tex. App.—Dallas

1995, no pet.) (“[I]f an attorney believes the appeal is frivolous, he must withdraw from

representing the appellant. To withdraw from representation, the appointed attorney must

file a motion to withdraw accompanied by a brief showing the appellate court that the

appeal is frivolous.”) (citations omitted)). We grant counsel’s motion to withdraw. Within

five days of the date of this Court’s opinion, counsel is ordered to send a copy of this

opinion and this Court’s judgment to Aguilar and to advise him of his right to file a petition



                                                 3
for discretionary review. 1 See TEX. R. APP. P. 48.4; see also ln re Schulman, 252 S.W.3d

at 412 n.35; Ex parte Owens, 206 S.W.3d 670, 673 (Tex. Crim. App. 2006).

                                           IV.      CONCLUSION

        Counsel’s motion to withdraw is granted. We affirm the trial court’s judgment.



                                                                    GREGORY T. PERKES
                                                                    Justice



Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
11th day of July, 2019.




        1  No substitute counsel will be appointed. Should Aguilar wish to seek further review of this case
by the Texas Court of Criminal Appeals, he must either retain an attorney to file a petition for discretionary
review or file a pro se petition for discretionary review. Any petition for discretionary review must be filed
within thirty days from the date of either this opinion or the last timely motion for rehearing or timely motion
for en banc reconsideration that was overruled by the Court. See TEX. R. APP. P. 68.2. Any petition for
discretionary review must be filed with the clerk of the Texas Court of Criminal Appeals, see id. R. 68.3,
and should comply with the requirements of the Texas Rule of Appellate Procedure 68.4. See id. R. 68.4.

                                                           4